Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JASON C. CHU (Reg. No: 63,022) on 05/10/2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method for transmitting a reference signal, comprising: determining, by a terminal device, sequence information of a first sequence set corresponding to a first reference signal and information about a first resource used for transmitting the first reference signal, wherein the first sequence set comprises at least one sequence, and wherein a first mapping relationship exists between the sequence information of the first sequence set and the information about the first resource including time domain information and frequency domain information of the first resource, wherein a first quantity is a quantity of sequences comprised in the first sequence set when the first resource and a second resource belong to a same time unit in time domain, wherein a second quantity is a quantity of sequences comprised in the first sequence set when the first resource and the second resource belong to different time units in time domain, wherein the first quantity is greater than the second quantity, wherein the second resource is used for transmitting a first uplink channel, and wherein the first reference signal corresponds to the first uplink channel; and transmitting, by the terminal device, the first reference signal based on the sequence information of the first sequence set and the information about the first resource.

Claim 5. Cancelled

Claim 11. (Currently Amended) An apparatus for transmitting a reference signal, comprising:
a processing unit configured to determine sequence information of a first sequence set corresponding to a first reference signal and information about a first resource used for transmitting the first reference signal, wherein the first sequence set comprises at least one sequence, and wherein a first mapping relationship exists between the sequence information of the first sequence set and the information about the first resource including time domain information and frequency domain information of the first resource, wherein a first quantity is a quantity of sequences comprised in the first sequence set when the first resource and a second resource belong to a same time unit in time domain, wherein a second quantity is a quantity of sequences comprised in the first sequence set when the first resource and the second resource belong to different time units in time domain, wherein the first quantity is greater than the second quantity, wherein the second resource is used for transmitting a first uplink channel, and wherein the first reference signal corresponds to the first uplink channel; and
a communications unit configured to transmit the first reference signal based on the sequence information of the first sequence set and the information about the first resource.

Claim 15. Cancelled

End of Amendment.

Reasons For Allowance 
3.	Claims 1-4, 6-14 and 16-20 (renumbered as 1-18 respectively) are allowed.
4.	The following is an examiner's statement of reasons for allowance: 
	Regarding independent claims 1 and 11, prior art of record fails to teach or render obvious, a method/an apparatus for transmitting a reference signal, comprising wherein a first quantity is a quantity of sequences comprised in the first sequence set when the first resource and a second resource belong to a same time unit in time domain, wherein a second quantity is a quantity of sequences comprised in the first sequence set when the first resource and the second resource belong to different time units in time domain, wherein the first quantity is greater than the second quantity, wherein the second resource is used for transmitting a first uplink channel, and wherein the first reference signal corresponds to the first uplink channel, in combination with all other limitations as recited in independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477                                                                                                                                                                                                        5/10/2022

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477